COURT OF CHANCERY
OF THE
SAM GLASSCOCK 111 STATE OF DELAWARE COURT OF CHANCERY COURTHOUSE

VICE CHANCELLOR 34 THE CIRCLE
GEORGETOWN, DELAWARE 19947

Date Submitted: July 31, 2015
Date Decided: August 13, 2015

David J. Weidman, Esquire Richard L. Abbott, Esquire
Sergovic, Carmean &Weidman, P.A. Abbott Law Firm LLC

142 East Market Street 724 Yorklyn Road, Suite 240
Georgetown, DE 19947 Hockessin, DE 19707

R655 Seabreeze Homeowners Association, Inc. v.-.-.

Marshall Jenney, et al.
Civil Action No. 8635-VCG

Dear Counsel:

In my personal life, I have inherited my father’s decades-long struggle with
an improvidently-planted wisteria that has gone rogue. Wisteria, like litigation,
can be an ornament to society or a noxious agent, depending upon the
circumstances. The instant litigation is the Wisteria of my professional life,-

Currently before me is the Respondents’ Motion to Alter or Amend
Judgment or for Reargument (the “Motion”) relating to my Order of July 22, 2015
(the “July 22 Order”). In what I thought was the last act in this long and
unfortunate litigation involving a homeowner, and the attempt by his homeowners
association to compel him to comply with an agreement, entered as an Order of

this Court, to trim foliage on his property, I entered a fee award for vexatious

 

litigation as a judgment against the original Respondent, Marshall Jenney, in favor
of the Petitioner in the amount of $3,750.00. Inadvertently, I signed a form of
order provided by Petitioner’s counsel that imposed that order as a judgment
against both Marshall Jenney and his wife, Erin C. Jenney, also a party
Respondent. Mrs. J enney became a party after a sham transfer of the real property
at issue from Mr. J enney to Mrs. J enney. I found that that transfer was in contempt
of this Court’s attempt to enforce a settlement that was entered as a Court Order.
Because Mrs. Jenney participated, at least passively, in the sham transaction,
Petitioner’s counsel assumed that she should be a part of the order awarding
attorneys’ fees, and drafted a form of order accordingly. However, I have made no
ﬁnding of vexatious litigation against Mrs. Jenney, and, in my haste to trim this
litigation to its perhaps-indestructible root, I signed the July 22 Order without
sufﬁcient consideration. In sum, the Order assessing fees as a judgment against
both J enneys was error on my part. Therefore, I have vacated the July 22 Order. It
is void and of no effect. I have attached a substitute Order imposing the fees in
question as a judgment against Marshall J enney, solely...

I note that this matter came before me on the Jenneys’ Motion under Rules
59(e) and (f) to alter or amend the July 22 Order. That speaking Motion generated
an Answering Memorandum and a Reply. In the context of everyday litigation—

as opposed to salt-the—earth, kill—and-be—killed litigation of the kind now before

 

me—the matter of whether the Order in question contained an error would have
been resolved by a telephone call with the Court. A description of this litigation as
a Potlatch, in its sense of a self-destructive competition, would not be misplaced.
In the memoranda, the attorneys for both sides have argued vexatious litigation on
the part of their opponent in connection with the July 22 Order and resulting
Motion, and both seek fees in connection with presenting or defending the Motion,
Those arguments are misplaced. This was a simple mistake by the Judge, not a
litigant’s or attorney’s Machiavellian scheme or nefarious plot to impose or avoid a
thirty-seven hundred dollar judgment. Accordingly, both requests to shift fees are
denied. It is my belief that this litigation, noxious and resilient as it has proved, is
now over. Time will tell whether it has been eradicated any more successfully than
my wisteria.
Sincerely,

/s/ Sam Glasscock 111

Sam Glasscock III

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

SEABREEZE‘HOMEOWNERS )
ASSOCIATION, INC., )
)

Petitioner, )

)

Vs; )  NO. 

)

MARSHALL JENNEY and ERIN C. )
JENNEY, )
)

Respondents. )

MY;

AND NOW, this 13th day of August, 2015,

The Court having entered an Order dated June 11, 2015 awarding Petitioner
$3,750.00 in attorney’s fees and an Order dated July 22, 2015 reducing that award
to a judgment:

IT IS HEREBY ORDERED that the June 11, 2015 Order consists of a
judgment in the amount of $3,750.00 in favor of Petitioner against Respondent
Marshall J enney and that the July 22, 2015 Order is vacated.

SO ORDERED;-

As/Samﬁﬁggﬁck 111-

Vice Chancellor